Citation Nr: 1621221	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a back disability, to include the lumbar and cervical spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1981 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Board denied the claim of entitlement to service connection for a back condition in October 2014.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a May 2015 Joint Motion of Remand (Joint Motion) which found the Board failed to substantially comply with a previous remand order and failed to satisfy its duty to assist.  

In May 2013 the Board remanded the claim to the AOJ for further development in compliance with the Joint Motion.  The matter has returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claim of entitlement to service connection for a back condition.

In the October 2015 Board Remand, a VA examination was requested to address the nature and etiology of the Veteran's back condition, including the lumbar and cervical spine.  Deficiencies of the May 2013 VA examination as highlighted by the Court in the May 2015 Joint Motion were identified.  Lumbar and cervical spine examinations with a medical opinion were provided in January 2016.  The VA examiner again found the Veteran's "back condition" was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  It was rationed that there was no new evidence for the claimed back condition and that the service treatment records were silent for any neck condition.  Therefore, the examiner stated she concurred with the previous examination from May 2013 and cut and pasted the previous discussion and findings.  The Board finds the opinion is inadequate for multiple reasons.  The VA examiner did not explain the significance of her observations regarding the etiology of the cervical or lumbar spine conditions.  There again is no discussion which specifically addresses the cervical spine.  It remains unclear whether the VA examiner is suggesting that the same May 2013 rationale referencing the lumbar spine also applies to the cervical spine.  Therefore, a VA addendum medical opinion is needed to address the etiology of the Veteran's back condition, to include the lumbar and cervical spine to comply with the May 2013 and October 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's VA claims file to an appropriate VA examiner, for a supplemental opinion as to the nature and etiology of the Veteran's lumbar and cervical back conditions.  If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

Following a review of the evidence of record, the examiner must provide an opinion in response to the following question regarding his lumbar and cervical spine conditions: 

(a)  Is it at least as likely as not (50 percent probability or greater) that a lumbar spine condition is etiologically related to the Veteran's military service, including his 1986 slip-and-fall injury while stationed aboard the USS Michigan. 

(b) Is it at least as likely as not (50 percent probability or greater) that a cervical spine condition is etiologically related to the Veteran's military service, including his 1986 slip-and-fall injury while stationed aboard the USS Michigan.

(c)  Address whether it is "less likely as not," "at least as likely as not," or "more likely as not" that his current cervical or low back disability was the result of the work injury in 2009?  

A complete rationale for all opinions must be provided.  

In providing these opinions, the examiner is asked to note the significance, if any, of the previously diagnosed minor spondylitis of the cervical spine from February 2002 and September 2003; the evidence of a cervical spine condition which predated the Veteran's workplace injury in 2009; and that the Veteran was noted to have a calcification of a disc on his lumbar spine.

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.


2.  After completing the development above, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




